In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Winslow, J.), dated November 5, 2009, as granted the defendants’ cross motion pursuant to CPLR 5015 (a) to vacate their default in appearing or answering the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
*1049A defendant seeking to vacate its default in appearing or answering the complaint must provide a reasonable excuse for the default and demonstrate the existence of a potentially meritorious defense to the action (see CPLR 5015 [a] [1]; Kramer v Oil Servs., Inc., 65 AD3d 523 [2009]; Lemberger v Congregation Yetev Lev D’Satmar, Inc., 33 AD3d 671, 672 [2006]; Krieger v Cohan, 18 AD3d 823 [2005]). Here, the Supreme Court did not improvidently exercise its discretion in finding a reasonable excuse and the existence of a potentially meritorious defense. Accordingly, the Supreme Court properly granted the defendants’ cross motion to vacate their default in appearing or answering the complaint. Covello, J.P., Angiolillo, Leventhal and Roman, JJ., concur.